                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

AMRO ELANSARI,                          :

                                        :
            Plaintiff                       CIVIL ACTION NO. 3:15-1461
                                        :
            v.                                   (JUDGE MANNION)
                                        :
UNITED STATES, et al.,
                                        :
            Defendants


                                  ORDER

      Based on the foregoing Memorandum, and upon consideration of the

report and recommendation of Judge Susan E. Schwab, (Doc. 155), and the

plaintiff’s objections, (Docs. 156 & 158), and the response thereto, (Doc. 157),

IT IS HEREBY ORDERED, THAT:

      (1)   The report and recommendation of Judge Schwab, (Doc. 155), is

            ADOPTED IN ITS ENTIRETY;

      (2)   The plaintiff’s objections to Judge Schwab’s report are

            OVERRULED, (Doc. 156);

      (3)   PSL’s motion for summary judgment, (Doc. 133), is GRANTED

            with respect to plaintiff’s 14th Amendment procedural due process

            claim regarding his indefinite ban from the law school, and

            JUDGMENT is entered in favor of PSL on this claim and against

            the plaintiff;

      (4)   The plaintiff’s motion for summary judgment, (Doc. 116), is
                     DENIED;

          (5)        PSL’s motion for judgment on the pleadings, (Doc. 118), is

                     DISMISSED AS MOOT;

          (6)        The plaintiff’s motion for leave to appeal, (Doc. 154), is

                     DISMISSED without prejudice; and

          (7)        The Clerk of Court is directed to CLOSE this case.




                                                                               s/ Malachy E. Mannion
                                                                               MALACHY E. MANNION
                                                                               United States District Judge
Dated: December 10, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2015 MEMORANDA\15-1461-03-ORDER.wpd




                                                                   2
